Citation Nr: 0840526	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The Board remanded this case in May 2008 for further 
development.  The appeal has been returned to the Board for 
further appellate action.  

Evidence submitted by the veteran and received by the Appeals 
Management Center in July 2008 was not included in the August 
2008 supplemental statement of the case, and no waiver was 
received concerning this evidence.  The Board finds, however, 
that the evidence is duplicative of evidence previously of 
record and already considered by the RO.  The contentions 
regarding the veteran's poor hearing contained in the letters 
and lay statements are identical to those advanced by the 
veteran previously, including in statements submitted in May 
2005.  The July 2008 private audiogram contains a statement 
by the audiologist that there was no significant change from 
the previous audiogram of record from March 2006.  The Board 
finds no prejudice will result by the failure to remand the 
issue on appeal to the RO for consideration of this evidence.


FINDING OF FACT

The veteran has Level IV left ear hearing acuity and Level 
III right ear hearing acuity.


CONCLUSION OF LAW

An increased rating for bilateral hearing loss, currently 
rated at 10 percent disabling, is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  
The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

History and Analysis

The veteran has been service connected for bilateral hearing 
loss with a 10 percent evaluation since June 1971.  This 
rating is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2008). 

The veteran submitted his claim for an increased rating for 
bilateral hearing loss and service-connection for tinnitus in 
January 2005.  The June 2005 Rating Decision on appeal denied 
the veteran an increased rating for bilateral hearing loss 
and denied service connection for tinnitus.  A subsequent 
Rating Decision of May 2006 granted service connection for 
tinnitus at 10 percent disabling.  The issue currently active 
on appeal is the denial of an increased rating for bilateral 
hearing loss, currently rated at 10 percent disabling.

The veteran contends that he has experienced a considerable 
deterioration in his hearing since he was service connected 
for hearing loss in 1971.  He has trouble understanding 
words, cannot hear what was said on television and has 
difficulty hearing the dispatcher in his job as a bus driver.  
Statements submitted by various friends, co-workers and 
family members all assert that the veteran suffers from 
significant hearing loss and often cannot hear what they are 
saying.  

A VA audiology consultation from October 2003 shows:



HERTZ



1000
2000
3000
4000
RIGHT
10
55
60
50
LEFT
10
80
80
60

The right ear average puretone threshold was 44 decibels and 
speech recognition was 80 percent.  The left ear average 
puretone threshold was 58 decibels and speech recognition was 
80 percent.  

Using Table VI for regular evaluation of hearing impairment 
of the right ear, the hearing impairment is Level III.  The 
puretone thresholds of the left ear meet the exceptional 
pattern of hearing loss specified in 38 C.F.R. § 4.86(b).  
Using either Table VI or Table VIa, the hearing impairment is 
Level IV in the left ear.  Pursuant to 38 C.F.R. § 4.86(a), 
the higher numeral designation is to be used.  Combining the 
hearing level designations for the two ears under Table VII 
results in a 10 percent rating under Code 6100.  38 C.F.R. § 
4.85, Table VII.  

A March 2005 VA audiological examination report shows:



HERTZ



1000
2000
3000
4000
RIGHT
10
60
55
50
LEFT
10
80
75
60

The right ear average puretone threshold was 44 decibels and 
speech recognition was 96 percent.  The left ear average 
puretone threshold was 56 decibels and speech recognition was 
88 percent.  

Using Table VI for regular evaluation of hearing impairment 
of the right ear, the hearing impairment is Level I.  The 
puretone thresholds of the left ear meet the exceptional 
pattern of hearing loss specified in 38 C.F.R. § 4.86(b).  
Using Table VI, the hearing impairment is Level II in the 
left ear.  Using Table VIa, the hearing impairment is Level 
IV in the left ear.  Pursuant to 38 C.F.R. § 4.86(a), the 
higher numeral designation is to be used.  Combining the 
hearing level designations for the two ears under Table VII 
results in a noncompensable percent rating under Code 6100.  
38 C.F.R. § 4.85, Table VII.  However, VA regulations protect 
the veteran's 10 percent rating as it has been in effect 
since 1971.  38 C.F.R. § 3.951(b) (2008).

A March 2006 private audiogram shows:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
55
65
LEFT
20
85
80
65

A July 2008 VA audiological examination report shows:



HERTZ



1000
2000
3000
4000
RIGHT
15
65
60
60
LEFT
10
80
80
70

The right ear average puretone threshold was 50 decibels and 
speech recognition was 92 percent.  The left ear average 
puretone threshold was 60 decibels and speech recognition was 
88 percent.  The examiner listed the results from the March 
2006 private audiogram and stated that the results from the 
2006 audiogram are consistent with the current evaluation.  

Using Table VI for regular evaluation of hearing impairment 
of the right ear, the hearing impairment is Level III.  The 
puretone thresholds of both ears meet the exceptional pattern 
of hearing loss specified in 38 C.F.R. § 4.86(b).  Using 
Table VI, the hearing impairment is Level I in the left ear 
and Level III in the right ear.  Using Table VIa, the hearing 
impairment is Level IV in the left ear and Level III in the 
right ear.  Pursuant to 38 C.F.R. § 4.86(a), the higher 
numeral designation is to be used.  Combining the hearing 
level designations for the two ears under Table VII results 
in a 10 percent rating under Code 6100.  38 C.F.R. § 4.85, 
Table VII.  

The July 2008 private audiogram submitted by the veteran 
contains a notation by the audiologist that the results 
reflect no significant change from the audiological testing 
conducted in March 2006, which is described above.  

While the Board is sympathetic to the veteran's complaint of 
increased hearing loss, the rating of hearing loss disability 
involves the mechanical application of the rating schedule to 
numeric designations assigned to official audiometry results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this 
case, application of the numeric designations supports the 
continued assignment of a 10 percent disability evaluation 
for the veteran's bilateral hearing disability.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  Although the Board acknowledges the 
veteran's complaints of increased difficulty in hearing 
associated with his bilateral hearing loss, the record 
reflects that the veteran has not required frequent 
hospitalizations for his hearing loss and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  Further, although 
the veteran has submitted evidence that his dispatcher has to 
repeat information over the radio for the veteran, there is 
no suggestion in the record that the disability has markedly 
interfered with the veteran's employment, for instance, 
causing the veteran to miss work.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the veteran's service-
connected disability by a letter in March 2005.  The May 2006 
SOC and subsequent supplemental SOCs in November 2006 and 
August 2008 explained what specific regulatory provisions 
govern his hearing loss disability and why the increased 
rating claim remained denied.  

A May 2008 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work and another was 
specific test results or measurements.   See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  This letter also informed 
the veteran of the criteria for a higher rating under the 
pertinent diagnostic codes.

The Board finds that despite any deficiency in providing 
notice required by Vazquez-Flores, the veteran is not 
prejudiced in this matter.  He was given the diagnostic codes 
and rating criteria for low back strain in a May 2008 letter, 
the rating decision, statement of the case and supplemental 
statements of the case.  The veteran described how the 
disability impacted his daily activities or employment in his 
VA examinations and in lay statement submitted by the 
veteran's friends and relatives.  Consequently, it is 
demonstrated that he had actual notice of the specific rating 
criteria for the disability, and why a higher rating had not 
been assigned, as well as an opportunity to present evidence 
and argument to support a higher rating.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has also been provided VA medical 
examinations.  The veteran provided private audiograms and 
lay statements from friends.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  The veteran has not indicated that there are 
any additional obtainable pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased rating for bilateral hearing loss, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


